Exhibit 10.1

Execution Version

 

 

STEPAN COMPANY

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF JUNE 27, 2013

Issuance of

$100,000,000 3.86% Senior Notes,

due June 27, 2025

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1. AUTHORIZATION OF NOTES

     1  

SECTION 2. SALE AND PURCHASE OF NOTES

     1  

Section 2.1.

 

Notes

     1   

Section 2.2.

 

Subsidiary Guaranty

     1  

SECTION 3. CLOSING DATE AND FUNDING DATE

     2  

SECTION 4. CONDITIONS TO CLOSING AND FUNDING

     2  

Section 4.1.

 

Representations and Warranties

     2  

Section 4.2.

 

Performance; No Default

     3  

Section 4.3.

 

Compliance Certificates

     3  

Section 4.4.

 

Opinions of Counsel

     3  

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

     3  

Section 4.6.

 

Sale of Other Notes

     4  

Section 4.7.

 

Payment of Special Counsel Fees

     4  

Section 4.8.

 

Private Placement Number

     4  

Section 4.9.

 

Changes in Corporate Structure

     4  

Section 4.10.

 

Funding Instructions

     4  

Section 4.11.

 

Proceedings and Documents

     4  

Section 4.12.

 

Subsidiary Guaranty

     5  

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     5  

Section 5.1.

 

Organization; Power and Authority

     5  

Section 5.2.

 

Authorization, Etc.

     5  

Section 5.3.

 

Disclosure

     5  

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

     6  

Section 5.5.

 

Financial Statements; Material Liabilities

     6  

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     7  

Section 5.7.

 

Governmental Authorizations, Etc.

     7  

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     7  

Section 5.9.

 

Taxes

     7   

Section 5.10.

 

Title to Property; Leases

     8  

Section 5.11.

 

Licenses, Permits, Etc.

     8  

Section 5.12.

 

Compliance with ERISA

     8  

Section 5.13.

 

Private Offering by the Company

     9  

Section 5.14.

 

Use of Proceeds; Margin Regulations

     9  

Section 5.15.

 

Existing Debt; Future Liens

     10  

 

-i-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     10  

Section 5.17.

 

Status under Certain Statutes

     12  

Section 5.18.

 

Environmental Matters

     12  

Section 5.19.

 

Notes Rank Pari Passu

     13  

SECTION 6. REPRESENTATIONS OF THE PURCHASER

     13  

Section 6.1.

 

Purchase for Investment

     13  

Section 6.2.

 

Accredited Investor

     13  

Section 6.3.

 

Source of Funds

     13  

SECTION 7. INFORMATION AS TO COMPANY

     15  

Section 7.1.

 

Financial and Business Information

     15  

Section 7.2.

 

Officer’s Certificate

     18  

Section 7.3.

 

Visitation

     18  

Section 7.4.

 

Electronic Delivery

     19  

SECTION 8. PAYMENT OF THE NOTES

     19  

Section 8.1.

 

Required Prepayments

     19  

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     20  

Section 8.3.

 

Allocation of Partial Prepayments

     20  

Section 8.4.

 

Maturity; Surrender, Etc.

     20  

Section 8.5.

 

Purchase of Notes

     21  

Section 8.6.

 

Make-Whole Amount

     21  

Section 8.7.

 

Change in Control

     22  

SECTION 9. AFFIRMATIVE COVENANTS

     25  

Section 9.1.

 

Compliance with Law

     25  

Section 9.2.

 

Insurance

     25  

Section 9.3.

 

Maintenance of Properties

     25  

Section 9.4.

 

Payment of Taxes and Claims

     26  

Section 9.5.

 

Corporate Existence, Etc.

     26  

Section 9.6.

 

Designation of Subsidiaries

     26  

Section 9.7.

 

Notes to Rank Pari Passu

     26  

Section 9.8.

 

Additional Subsidiary Guarantors

     27  

Section 9.6.

 

Books and Records

     27  

SECTION 10. NEGATIVE COVENANTS

     28  

Section 10.1.

 

Consolidated Net Worth

     28  

Section 10.2.

 

Consolidated Debt to Consolidated Total Capitalization

     28  

Section 10.3.

 

Interest Coverage Ratio

     28  

Section 10.4.

 

Priority Debt

     28  

Section 10.5.

 

Limitation on Liens

     28  

Section 10.6.

 

Sales of Asset

     30  

Section 10.7.

 

Merger and Consolidation

     31  

 

-ii-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 10.8.

 

Restrictions on Investments

     32  

Section 10.9.

 

Transactions with Affiliates

     32  

Section 10.10.

 

Terrorism Sanctions Regulations

     32  

Section 10.11.

 

Lien Restrictions

     33  

SECTION 11. EVENTS OF DEFAULT

     33  

SECTION 12. REMEDIES ON DEFAULT, ETC.

     35  

Section 12.1.

 

Acceleration

     35  

Section 12.2.

 

Other Remedies

     36  

Section 12.3.

 

Rescission

     36  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     37  

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     37  

Section 13.1.

 

Registration of Notes

     37  

Section 13.2.

 

Transfer and Exchange of Notes

     37  

Section 13.3.

 

Replacement of Notes

     38  

Section 13.4.

 

Prohibition on Transfer to a Competitor

     38  

SECTION 14. PAYMENTS ON NOTES

     39  

Section 14.1.

 

Place of Payment

     39  

Section 14.2.

 

Home Office Payment

     39  

SECTION 15. EXPENSES, ETC.

     39  

Section 15.1.

 

Transaction Expenses

     39  

Section 15.2.

 

Survival

     40  

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     40  

SECTION 17. AMENDMENT AND WAIVER

     40  

Section 17.1.

 

Requirements

     40  

Section 17.2.

 

Solicitation of Holders of Notes

     41  

Section 17.3.

 

Binding Effect, etc.

     41  

Section 17.4.

 

Notes Held by Company, etc.

     42  

SECTION 18. NOTICES

     42  

SECTION 19. REPRODUCTION OF DOCUMENTS

     42  

SECTION 20. CONFIDENTIAL INFORMATION

     43  

 

-iii-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

SECTION 21. SUBSTITUTION OF PURCHASER      44   SECTION 22. MISCELLANEOUS     
44  

Section 22.1.

 

Successors and Assigns

     44  

Section 22.2.

 

Payments Due on Non-Business Days

     44  

Section 22.3.

 

Accounting Terms

     45  

Section 22.4.

 

Severability

     45  

Section 22.5.

 

Construction

     45  

Section 22.6.

 

Counterparts

     45  

Section 22.7.

 

Governing Law

     46  

Section 22.8.

 

Jurisdiction and Process; Waiver of Jury Trial

     46  

 

-iv-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

SCHEDULE A    —   

INFORMATION RELATING TO PURCHASERS

SCHEDULE B    —   

DEFINED TERMS

SCHEDULE 5.3    —   

Disclosure Materials

SCHEDULE 5.4    —   

Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates

SCHEDULE 5.5    —   

Financial Statements

SCHEDULE 5.11    —   

Licenses, Permits, Etc.

SCHEDULE 5.15    —   

Existing Debt

SCHEDULE 10.5    —   

Existing Liens

EXHIBIT 1(a)    —   

Form of 3.86% Senior Notes due June 27, 2025

EXHIBIT 2.2    —   

Form of Subsidiary Guaranty

EXHIBIT 4.4(a)    —   

Form of Opinion of General Counsel to the Company

EXHIBIT 4.4(b)    —   

Form of Opinion of Special Counsel to the Company

EXHIBIT 4.4(c)    —   

Form of Opinion of Special Counsel to the Purchasers

EXHIBIT 8.8(b)    —   

Form of Opinion of Special Counsel to the Company

 

-v-



--------------------------------------------------------------------------------

STEPAN COMPANY

EDENS AND WINNETKA ROAD

NORTHFIELD, ILLINOIS 60093

$100,000,000 3.86% SENIOR NOTES,

DUE JUNE 27, 2025

Dated as of

June 27, 2013

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

STEPAN COMPANY, a Delaware corporation (together with any successor thereto that
becomes a party hereto pursuant to Section 10.7, the “Company”), agrees with the
Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

 

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $100,000,000 aggregate
principal amount of its 3.86% Senior Notes due June 27, 2025 (as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13,
the “Notes”). The Notes shall be substantially in the form set out in
Schedule 1. Certain capitalized and other terms used in this Agreement are
defined in Schedule A. References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified. References to a “Section”
are references to a Section of this Agreement unless otherwise specified.

 

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Notes. Subject to the terms and conditions of this Agreement, the
Company will issue and sell to each Purchaser and each Purchaser will purchase
from the Company, at the Closing provided for in Section 3, Notes in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

Section 2.2. Subsidiary Guaranty. The payment by the Company of all amounts due
with respect to the Notes and the



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

performance by the Company of its obligations under this Agreement will be
absolutely and unconditionally guaranteed by the Subsidiary Guarantor(s)
pursuant to the Subsidiary Guaranty Agreement dated as of even date herewith,
which shall be substantially in the form of Exhibit 2.2 attached hereto, and
otherwise in accordance with the provisions of Section 9.8 hereof (the
“Subsidiary Guaranty”).

 

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 on June 27, 2013 at a closing (the “Closing”) or on such other
Business Day thereafter as may be agreed upon by the Company and the Purchasers.
On the Closing Date, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the Closing Date and registered in such Purchaser’s name (or in the name
of such Purchaser’s nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number 5156998, at JPMorgan Chase Bank, N.A., Chicago,
Illinois, ABA Number 071-000-013, in the Account Name of “Stepan Company” If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction or such failure by the Company to tender such
Notes.

 

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Date is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing Date, of the following conditions:

Section 4.1. Representations and Warranties.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

(b) Representations and Warranties of the Subsidiary Guarantor. The
representations and warranties of the Subsidiary Guarantor in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.

 

-2-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 4.2. Performance; No Default. The Company and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty required to be performed or
complied with by the Company and each such Subsidiary Guarantor prior to or at
the Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such
Sections applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and this Agreement.

(c) Officer’s Certificate of the Subsidiary Guarantors. The Subsidiary Guarantor
shall have delivered to such Purchaser an Officer’s Certificate, dated the
Closing Date, certifying that the conditions specified in Sections 4.1(b), 4.2
and 4.9 have been fulfilled.

(d) Secretary’s Certificate of the Subsidiary Guarantors. The Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the
Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from H. Edward Wynn, General Counsel of the Company, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), (b) from Jones Day, special counsel for the Company, covering
the matters set forth in Exhibit 4.4(b) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), and (c) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(c) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase

 

-3-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

of Notes shall (a) be permitted by the laws and regulations of each jurisdiction
to which such Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously on the Closing Date the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing Date as specified in
Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

Section 4.10. Closing Instructions. At least three Business Days prior to the
Closing Date, each Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (i) the name and address of the transferee
bank, (ii) such transferee bank’s ABA number and (iii) the account name and
number into which the purchase price for the Notes is to be deposited.

Section 4.11. Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

-4-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 4.12. Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly
authorized, executed and delivered by Stepan Specialty Products, LLC, shall
constitute the legal, valid and binding contract and agreement of such
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each such
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, has delivered to you and each other Purchaser a
copy of a Private Placement Memorandum, dated May, 2013 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Restricted Subsidiaries. This
Agreement, the Memorandum, the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby, the financial statements listed in
Schedule 5.5 and the Company’s Forms 10-K and 10-Q heretofore filed with the
Securities and Exchange Commission, in each case, delivered to the Purchasers
(or deemed to be delivered to the Purchasers in the case of the Company’s Forms
10-K and 10-Q) prior to June 14, 2013 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under

 

-5-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

which they were made. Except as disclosed in the Disclosure Documents, since
December 31, 2012, there has been no change in the financial condition,
operations, business or properties of the Company or any of its Restricted
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that would reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Restricted and Unrestricted Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(ii) of the Company’s Affiliates, other than Subsidiaries, and (iii) of the
Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal, regulatory
or contractual restriction (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except (a) as set

 

-6-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments), and (b) as specifically disclosed
in writing by the Company in its public filings with the Securities and Exchange
Commission. The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, shareholders agreement
(if any) or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary, or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary is (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA PATRIOT Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate

 

-7-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The Company knows of no basis for any other
tax or assessment that would reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate. The federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2002.

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title, leasehold or other interest to
their respective properties which the Company and its Restricted Subsidiaries
own or purport to own that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Restricted Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a) the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of the Company, no product of the Company or any of
its Restricted Subsidiaries infringes in any Material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person,
except for any such infringement which would not reasonably be expected to have
a Material Adverse Effect; and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Restricted Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its Restricted
Subsidiaries, except violations which would not reasonably be expected to have a
Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans

 

-8-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate reasonably
likely to have a Material Adverse Effect.

(b) The Unfunded Liabilities under each of the Plans (other than Multiemployer
Plans), determined as of the end of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed $10,000,000 in the
aggregate for all Plans.

(c) The Company and its ERISA Affiliates have not incurred any Unfunded
Liabilities in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 25 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to refinance existing Debt and for general
corporate purposes of the Company. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of

 

-9-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Restricted Subsidiaries as of May 31, 2013 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or its Restricted
Subsidiaries. Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of the Company or such Restricted Subsidiary, and no
event or condition exists with respect to any Debt of the Company or any
Restricted Subsidiary, that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Debt or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Debt.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except the agreements specifically identified in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency

 

-10-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any

 

-11-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

act, decision or failure to act by such Government Official in his or her
official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is subject to regulation under the Investment Company Act
of 1940, as amended, the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Restricted
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Restricted Subsidiaries or any of their respective
real properties now or formerly owned, leased or operated by any of them, or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Restricted Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d) Neither the Company nor any Restricted Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Company or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 5.19. Notes Rank Pari Passu . The obligations of the Company under this
Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company, including, without
limitation, all senior unsecured Debt of the Company described in Schedule 5.15
hereto.

 

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust funds’ property shall
at all times be within such Purchaser’s or such pension or trust funds’ control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.

Section 6.3. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-13-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

-14-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

 

-15-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(b) Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days (i) after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto and (ii) of their becoming available,
one copy of any letter, certificate or other writing supplied by the Company’s
independent public accountants to any other Person pertaining to whether such
accountants have cause to believe that there has been any default by the Company
under any other agreement or evidence of Debt;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

-16-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.

Notwithstanding the foregoing, in the event that the Company shall have one or
more Unrestricted Subsidiaries, then, within the respective periods provided in
Section 7.1(a) and (b) above, the Company shall deliver to each holder of Notes
that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and
(b) covering the group of the Company and its Restricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required to reconcile the financial statements of
such group of the Company and its Restricted Subsidiaries to the financial
statements delivered pursuant to Sections 7.1(a) and (b).

 

-17-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 through 10.8 during the
quarterly or annual period covered by the statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence; and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

 

-18-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officers’ Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each holder of a Note by e-mail;

(ii) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://www.stepan.com as of the date of this
Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC and shall have made such items available on its home page on the
internet or on IntraLinks or on any other similar website to which each holder
of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

 

SECTION 8. PAYMENT OF THE NOTES.

Section 8.1. Required Prepayments. (a) On June 27, 2019 and on each June 27
thereafter to and including June 27, 2024, the Company will prepay $14,285,714
principal amount (or such lesser principal amount as shall then be outstanding)
of the Notes at par and without payment of the Make-Whole Amount or any premium.
The entire unpaid principal amount of the Notes shall become due and payable on
June 27, 2025.

(b) Upon any partial prepayment of the Notes pursuant to Section 8.2 or 8.7 or
the purchase of any Notes pursuant to Section 8.5, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.

 

-19-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount then outstanding of the Notes to be prepaid in the case of a
partial prepayment (or such lesser amount as shall be required to effect a
partial prepayment resulting from an offer of prepayment pursuant to
Section 10.6), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
15 days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of each such Make-Whole Amount as
of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.1 Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount as aforesaid, interest on such principal amount
shall cease to accrue. Any Note paid or prepaid in full shall be surrendered to
the Company and cancelled and shall not be reissued, and no Note shall be issued
in lieu of any prepaid principal amount of any Note.

 

-20-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 8.5. Purchase of Notes. The Company will not and will not permit any of
its Subsidiaries to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or a Subsidiary pro rata to the holders of the Notes upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 50% of the aggregate principal amount of the Notes then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
Notes of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 5 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by the Company or any of its Subsidiaries pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such
U.S. Treasury securities Reported having a maturity equal to such Remaining
Average Life, then such implied yield to maturity will be determined by
(a) converting U.S. Treasury bill quotations to bond equivalent

 

-21-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of

 

-22-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay all of the Notes as
described in subparagraph (c) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (g) of this Section 8.7.

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).

(d) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a written notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the unpaid principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment but
without any premium or Make Whole Amount (the “Repurchase Price”). The
prepayment shall be made on the Proposed Prepayment Date except as provided in
subparagraph (f) of this Section 8.7.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

 

-23-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the Repurchase Price; (iv) that the conditions of this
Section 8.7 have been fulfilled; and (v) in reasonable detail, the nature and
date or proposed date of the Change in Control.

(h) Effect on Required Payments. The amount of each payment of the principal of
the Notes made pursuant to this Section 8.7 shall be applied against and reduce
each of the then remaining principal payments due pursuant to Section 8.1 by a
percentage equal to the aggregate principal amount of the Notes so paid divided
by the aggregate principal amount of the Notes outstanding immediately prior to
such payment.

(i) “Change in Control” Defined. “Change in Control” means (a) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof), other than the Stepan Family acting in concert, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

(j) “Control Event” Defined. “Control Event” means:

(i) the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or

(iii) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

(k) “Equity Interest” Defined. “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

(l) “Stepan Family” Defined. “Stepan Family” means at any time, collectively,
F. Quinn Stepan and family, Paul H. Stepan and family, Charlotte Stepan Shea and
family, Mary Louise Wehman and family, Alfred C. Stepan III and family, John A.
Stepan and family, Stratford E. Stepan and family, all trusts for the benefit of
the foregoing or their heirs or any one or more of them, Stepan Venture I and
Stepan Venture II and any entity controlled by any of the foregoing.

 

-24-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. Without limiting Section 10.9, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.5, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
non-filing or nonpayment, as the case may be, of all such taxes, assessments,
charges, levies and claims in the aggregate would not reasonably be expected to
have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Sections 10.6 and 10.7, the
Company will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
merged into the Company or a Restricted Subsidiary) and all rights and
franchises of the Company and its Restricted Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.6. Designation of Subsidiaries. The Company may from time to time
cause any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, and (b) the Company and its
Restricted Subsidiaries would be in compliance with all of the covenants set
forth in this Section 9 and Section 10 if tested on the date of such action and
provided, further, that once a Subsidiary has been designated an Unrestricted
Subsidiary, it shall not thereafter be redesignated as a Restricted Subsidiary
on more than one occasion and once a Subsidiary has been designated a Restricted
Subsidiary, it shall not thereafter be redesignated as an Unrestricted
Subsidiary on more than one occasion. Within ten (10) days following any
designation described above, the Company will deliver to you a notice of such
designation accompanied by a certificate signed by a Senior Financial Officer of
the Company certifying compliance with all requirements of this Section 9.6 and
setting forth all information required in order to establish such compliance.

Section 9.7. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other present and future unsecured Debt (actual or
contingent) of the Company which is not expressed to be subordinate or junior in
rank to any other unsecured Debt of the Company.

 

-26-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 9.8. Additional Subsidiary Guarantors. (a) The Company will cause any
Subsidiary which is required by the terms of the Bank Credit Agreement or any
Debt Agreement to become a party to, or otherwise guarantee, Debt in respect of
the Bank Credit Agreement or such Debt Agreement, to enter into the Subsidiary
Guaranty and deliver to each of the holders of the Notes (concurrently with the
incurrence of any such obligation pursuant to the Bank Credit Agreement) the
following items:

(i) a joinder agreement in respect of the Subsidiary Guaranty;

(ii) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(iii) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(b) At any time in which a Subsidiary Guaranty shall be in existence, the
holders of the Notes agree to discharge and release any Subsidiary Guarantor
from such Subsidiary Guaranty upon receipt of written notice from the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under such Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Bank Credit Agreement and each Debt Agreement of the Company
and the Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of Debt of the Company
expressly for the purpose of such release, holders of the Notes shall receive
equivalent consideration.

Section 9.9. Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be. The Company will, and will cause each
of its Restricted Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect all transactions and dispositions of
assets. The Company and its Restricted

 

-27-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Subsidiaries have devised a system of internal accounting controls sufficient to
provide reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Restricted Subsidiaries to, continue to
maintain such system.

 

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Consolidated Net Worth. The Company will not permit Consolidated
Net Worth to be less than $174,833,000.

Section 10.2. Consolidated Debt to Consolidated Total Capitalization. The
Company will not at any time permit the ratio of Consolidated Debt to
Consolidated Total Capitalization to exceed 60%.

Section 10.3. Interest Coverage Ratio. The Company will not permit the ratio of
Consolidated EBIT to Consolidated Interest Expense for each period of four
consecutive fiscal quarters (calculated as at the end of each fiscal quarter for
the four consecutive fiscal quarters then ended) to be less than 1.75 to 1.00.

Section 10.4. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 25% of Consolidated Adjusted
Tangible Net Worth (Consolidated Adjusted Tangible Net Worth to be determined as
of the end of the then most recently ended fiscal quarter of the Company).

Section 10.5. Limitation on Liens. The Company will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless it makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, such security to be pursuant
to an agreement reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

 

-28-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable) and
Liens to secure the performance of bids, tenders, leases, or trade contracts, or
to secure statutory obligations (including obligations under workers
compensation, unemployment insurance and other social security legislation),
surety or appeal bonds or other Liens incurred in the ordinary course of
business and not in connection with the borrowing of money;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries, on Liens incidental to
minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(e) Liens securing Debt of a Restricted Subsidiary to the Company or to a
Restricted Subsidiary;

(f) Liens existing as of the Closing Date and reflected in Schedule 10.5;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Debt secured by such Lien), the aggregate amount
remaining unpaid on all Debt secured by Liens on such property, whether or not
assumed by the Company or a Restricted Subsidiary, shall not exceed the lesser
of (y) the cost of such acquisition, construction or improvement or (z) the Fair
Market Value of such property (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company); and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

(h) any Lien incurred after the Closing Date that exists on property of a Person
immediately prior to its being consolidated with or merged into the Company or a
Restricted Subsidiary or its becoming a Restricted Subsidiary, or any Lien
incurred after the Closing Date that exists on any property acquired by the
Company or any Restricted

 

-29-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person’s becoming a Restricted Subsidiary or such acquisition of property,
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (e), (f), (g) and (h) of this Section 10.5, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Debt or other obligations secured thereby shall
not be increased on or after the date of any extension, renewal or replacement,
and (iii) at such time and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing;

(j) Liens securing Priority Debt of the Company or any Restricted Subsidiary,
provided that the aggregate principal amount of any such Priority Debt shall be
permitted by Section 10.4.

Section 10.6. Sales of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets of the Company and its Restricted
Subsidiaries; provided, however, that the Company or any Restricted Subsidiary
may sell, lease or otherwise dispose of assets constituting a substantial part
of the assets of the Company and its Restricted Subsidiaries if such assets are
sold in an arms length transaction and, at such time and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and an amount equal to the net proceeds received from such sale, lease or other
disposition (but only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within 365
days of such sale, lease or disposition, in any combination:

(1) to acquire productive assets used or useful in carrying on the business of
the Company and its Restricted Subsidiaries and having a value at least equal to
the value of such assets sold, leased or otherwise disposed of; and/or

(2) to prepay or retire Senior Debt of the Company and/or its Restricted
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note ratably with all such Senior Debt prepaid or retired, and
(ii) any such prepayment of the Notes shall be made in accordance with the terms
of Section 8.2 (but without the payment of any Make-Whole Amount or any other
premium).

As used in this Section 10.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Restricted Subsidiaries if the book

 

-30-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Restricted Subsidiaries
during the period of 12 consecutive months ending on the date of such sale,
lease or other disposition, exceeds 10% of the book value of Consolidated Total
Assets, determined as of the end of the fiscal quarter immediately preceding
such sale, lease or other disposition; provided that there shall be excluded
from any determination of a “substantial part” any (i) sale or disposition of
assets in the ordinary course of business of the Company and its Restricted
Subsidiaries, (ii) any transfer of assets from the Company to any Restricted
Subsidiary or from any Restricted Subsidiary to the Company or a Restricted
Subsidiary, and (iii) any sale or transfer of property acquired by the Company
or any Restricted Subsidiary after the date of this Agreement to any Person
within 365 days following the acquisition or construction of such property by
the Company or any Restricted Subsidiary if the Company or a Restricted
Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee and (iv) the sale by the Company or any Restricted Subsidiary of
accounts receivable owing to it by account debtors which customarily pay on
terms longer than general market practices pursuant to a receivables purchase
agreement or other customary documentation (any such agreement a “Receivables
Purchase Agreement”) with JPMorgan Chase Bank, National Association or another
institution (any such institution a “Receivables Facility Counterpart
Counterparty”) whereby the Company or such Restricted Subsidiary promptly
receive cash proceeds from such Receivables Facility Counterparty equal to the
face value of such receivables net of a commercially reasonable and customary
discount rate; provided further that (i) any such sale is a true sale with
recourse to the Company or such Restricted Subsidiary limited to breach of
representation, warranty or covenant by the Company or such Restricted
Subsidiary with respect to the sold receivables; (ii) such Receivables Purchase
Agreement is on customary terms for such arrangement; and (iii) no Default or
Event of Default exists or would result from the sale of such receivables.

Section 10.7. Merger and Consolidation. The Company will not, and will not
permit any of its Restricted Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(1) any Restricted Subsidiary of the Company may (x) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Restricted
Subsidiary so long as in any merger or consolidation involving the Company, the
Company shall be the surviving or continuing corporation or (ii) any other
Person so long as the survivor is the Restricted Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.6; and

(2) the foregoing restriction does not apply to the consolidation or merger of
the Company with, or the conveyance, transfer or lease of substantially all of
the assets of the Company in a single transaction or series of transactions to,
any Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company as an entirety, as the case may be (the

 

-31-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Successor Corporation”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;

(b) if the Company is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders), and the Successor
Corporation shall have caused to be delivered to each holder of Notes (A) an
opinion of nationally recognized independent counsel, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and

(c) immediately after giving effect to such transaction no Default or Event of
Default would exist.

Section 10.8. Restrictions on Investments. The Company will not and will not
permit any Restricted Subsidiary to make any Investment, or commit to make any
Investment, in any Unrestricted Subsidiaries after June 26, 2013, if,
immediately after giving effect to any such proposed Investment, the aggregate
amount of such proposed Investment (together with all prior Investments in
Unrestricted Subsidiaries made after March 31, 2013 pursuant to this
Section 10.8 (all such Investments to be taken at the cost thereof at the time
of making such Investment without allowance for any subsequent write-offs or
appreciation or depreciation thereof, but less any amount repaid or recovered on
account of capital or principal after March 31, 2013) shall exceed 30% of
Consolidated Tangible Net Worth as of the date of such proposed Investment.

Section 10.9. Transactions with Affiliates. The Company will not and will not
permit any Restricted Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Restricted Subsidiary), except in the ordinary course and upon fair
and reasonable terms that are not materially less favorable to the Company or
such Restricted Subsidiary, taken as a whole, than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.10. Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction

 

-32-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(i) would cause any holder to be in violation of any law or regulation
applicable to such holder, or (ii) is prohibited by or subject to sanctions
under any U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of
either engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

Section 10.11. Lien Restrictions. Notwithstanding anything to the contrary
contained in Section 10.5, no Liens permitted pursuant to the terms of
Section 10.5 may secure any obligations under the Bank Credit Agreement or any
private placement document pursuant to which the Company has issued senior
notes, either existing as of the Closing Date or in the future unless the
Company makes, or causes to be made, effective a provision whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured, such security to be pursuant to an agreement reasonably satisfactory to
the Required Holders.

 

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 10 or any Subsidiary Guarantor defaults in the performance
of or compliance with any term of the Subsidiary Guaranty beyond any period of
grace or cure period provided with respect thereto; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

(e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
release of any Subsidiary Guarantor from a Subsidiary Guaranty in accordance
with the terms of Section 9.8(b) hereof), or any Subsidiary Guarantor or any
party by, through or on account of any such Person, challenges the validity,
binding nature or enforceability of any such Subsidiary Guaranty; or

 

-33-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(f) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty
or by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

(g) (i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $20,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Restricted Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Debt other than the Notes in an
aggregate principal amount of at least $20,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable or one or more Persons has the right to
declare such Debt to be due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt other than the Notes before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $20,000,000 or one or more Persons have the right
to require the Company or any Restricted Subsidiary to purchase or repay such
Debt; or

(h) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, any of its Material Subsidiaries or
any Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor, or any such petition shall be
filed against the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

-34-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $20,000,000 are rendered against one or more of
the Company, its Restricted Subsidiaries or any Subsidiary Guarantor and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(j), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

-35-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after the Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of more than
50% in aggregate principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

-36-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of the Note originally
issued hereunder. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on

 

-37-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.3, provided, that in lieu thereof
such holder may (in reliance upon information provided by the Company, which
shall not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than ten
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

Section 13.4 Prohibition on Transfer to a Competitor. Each Purchaser agrees
that, prior to the existence of a Default or Event of Default, it will not sell,
assign or otherwise transfer any Note or portion thereof to a Competitor or
Competitor Affiliate. As used herein “Competitor” means any Person which is
primarily engaged in the lines of business of the Company and its Restricted
Subsidiaries as described in the Memorandum or as changed from time to time.
“Competitor Affiliate” means, with respect to any Competitor, (a) any Person at
the time directly or indirectly controlling, controlled by or under common
control with such Competitor, (b) any other Person

 

-38-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

of which such Competitor at the time owns 50% or more on a consolidated basis of
the equity interest of such Person, and (c) any other Person which at the time
owns 50% or more of any class of the capital stock or other equity interest of
such Competitor, provided that: (i) the provision of investment advisory
services by a Person to an employee benefit plan which is owned or controlled by
a Person which would otherwise be a Competitor or Competitor Affiliate shall not
of itself cause the Person providing such services to be deemed a Competitor or
Competitor Affiliate; and (ii) in no event shall an Institutional Investor be
deemed a Competitor or Competitor Affiliate.

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount and interest becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Bank of America, N.A. in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers

 

-39-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

and each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective) within 15 Business Days after the Company’s
receipt of any invoice therefor, including, without limitation: (a) the costs
and expenses incurred in enforcing or defending (or determining whether or how
to enforce or defend) any rights under this Agreement, any Subsidiary Guaranty
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Subsidiary
Guaranty or the Notes, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $3,500. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that (a) no amendment or waiver of any of
Sections 1,

 

-40-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
and (b) no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2, 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or

 

-41-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

waived or impair any right consequent thereon. No course of dealing between the
Company and any holder of a Note and no delay in exercising any rights hereunder
or under any Note or Subsidiary Guaranty shall operate as a waiver of any rights
of any holder of such Note.

Section 17.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such

 

-42-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by

 

-43-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding

 

-44-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

Section 22.3. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Debt”), any election by the Company to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 – Fair Value Option, International
Accounting Standard 39 – Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

(b) Notwithstanding the foregoing provisions of Section 22.2(a), if at any time
any change in GAAP would require a lessee to capitalize its operating leases
under GAAP on the balance sheet of such lessee, the GAAP treatment of operating
leases on the date of the Closing shall continue to apply for purposes of this
Agreement and the calculation of the financial covenants under this Agreement.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

-45-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

* * * * *

 

-46-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

Very truly yours, STEPAN COMPANY By  

 

  Name:   James E. Hurlbutt   Title:  

Vice President and Chief

Financial Officer

 

-47-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Adviser

By:  

 

  Name:   Title:

C.M. LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Adviser

By:  

 

  Name:   Title:

MASSMUTUAL ASIA LIMITED

By: Babson Capital Management LLC as Investment Adviser

By:  

 

  Name:   Title:

 

-48-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By:  

Delaware Investment Advisers, a series of Delaware Management Business Trust,

Attorney in Fact

By:  

 

  Name:   Title:

 

-49-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:  

 

  Name:   Brian Keating   Title:   Managing Director

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

By:  

 

  Name:   Brian Keating   Title:   Managing Director

 

-50-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

AXA EQUITABLE LIFE INSURANCE COMPANY

By  

 

  Name:   Title:

 

-51-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY

By:   AllianceBernstein LP, its Investment Advisor By  

 

  Name:   Amy Judd   Title:   Senior Vice President

 

-52-



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Accepted as of the date first written above.

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By  

 

  Name:   Title: By  

 

  Name:   Title:

 

-53-



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME OF AND ADDRESS OF PURCHASER   

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

   $ 30,200,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, (identifying each payment as
“Stepan Company, 3.86% Senior Notes, due June 27, 2025, PPN 858586 H#0” interest
and principal), to:

MassMutual Co-Owned Account

Citibank

New York, New York

ABA # 021000089

Acct # 30510685

RE: Description of security, cusip, principal and interest split

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

Notices

All notices and communications to be addressed as first provided above. Notices
on Payments to:

 

Massachusetts Mutual Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Marie McCormick, Treasury Operations

Liquidity Management

  

with a copy to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

Electronic delivery of financials and other information to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

With email notification to:

 

1. privateplacements@babsoncapital.com

 

2. tpshea@babsoncapital.com

Physical Delivery of Notes

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 04-1590850

 

A-2



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

   $ 3,650,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, (identifying each payment as
“Stepan Company, 3.86% Senior Notes, due June 27, 2025, PPN 858586 H#0” interest
and principal), to:

MASSMUTUAL TRUST RPG (MMTRRPG)

Citibank, N.A

New York, New York

ABA # 021000089

Acct Name Concentration Account

Acct # 36112805

FCC: MassMutual Trust Account #240146

RE: Description of security, cusip, principal and interest split

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

Notices

All notices and communications to be addressed as first provided above. Notices
on Payments to:

 

Massachusetts Mutual Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Marie McCormick, Treasury Operations

Liquidity Management

  

with a copy to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

Electronic delivery of financials and other information to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

 

A-3



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

With email notification to:

 

1. privateplacements@babsoncapital.com

 

2. tpshea@babsoncapital.com

Physical Delivery of Notes

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Acct. #240146

With a copy to:

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 04-1590850

 

A-4



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER   

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

 

MASSMUTUAL ASIA LIMITED

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

   $ 3,200,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, (identifying each payment as
“Stepan Company, 3.86% Senior Notes, due June 27, 2025, PPN 858586 H#0” interest
and principal), to:

Gerlach & Co.

c/o Citibank, N.A.

ABA Number 021000089

Concentration Account 36112805

Attn: Judy Rock

FFC: MassMutual Asia 849195

Name of Security/CUSIP Number

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

Notices

All notices and communications to be addressed as first provided above. Notices
on Payments to:

 

MassMutual Asia Limited

c/o Massachusetts Mutual Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Marie McCormick, Treasury Operations

Liquidity Management

  

with a copy to:

MassMutual Asia Limited

c/o Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

Electronic delivery of financials and other information to:

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

 

A-5



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

With email notification to:

 

1. privateplacements@babsoncapital.com

 

2. tpshea@babsoncapital.com

Send Corporate Action Notification to:

Citigroup Global Securities Services

Attn: Corporate Action Dept

3800 Citibank Center Tampa

Building B Floor 3

Tampa, FL 33610-9122

Physical Delivery of Notes

Citibank NA

399 Park Avenue

Level B Vault

New York, NY 10022

Acct. #849195

With a copy to:

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

Name of Nominee in which Notes are to be issued: Gerlach & Co.

 

A-6



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER   

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

 

C.M. LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

   $ 2,950,000   

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, (identifying each payment as
“Stepan Company, 3.86% Senior Notes, due June 27, 2025, PPN 858586 H#0” interest
and principal), to:

MassMutual Co-Owned Account

Citibank

New York, New York

ABA # 021000089

Acct # 30510685

RE: Description of security, cusip, principal and interest split

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

Notices

All notices and communications to be addressed as first provided above. Notices
on Payments to:

 

C. M. Life Insurance Company

c/o Massachusetts Mutual Life Insurance Company

1295 State Street

Springfield, MA 01111

Attn: Marie McCormick, Treasury Operations

Liquidity Management

  

with a copy to:

C. M. Life Insurance Companyd

c/o Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

Electronic delivery of financials and other information to:

C. M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

Attn: Securities Investment Division

 

A-7



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

With email notification to:

 

1. privateplacements@babsoncapital.com

 

2. tpshea@babsoncapital.com

Physical Delivery of Notes

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-1041383

 

A-8



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

c/o Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, Pennsylvania 19103

Attention: Fixed Income Private Placements

Private Placement Fax: (215) 255-1654

   $
$
$
$ 9,000,000
 6,000,000
5,000,000
5,000,000   
  
  
  

Payments

All principal and interest payments on or in respect of the Notes shall be made
in immediately available funds via Fed Wire to:

The Bank of New York Mellon

One Wall Street, New York, New York 10286

ABA #021000018

BNF Account #: IOC566

Attention: Private Placement P & I Dept.

Further Credit: The Lincoln National Life Insurance Company

FFC Account #: (insert The Bank of New York Mellon acct # listed below)

REF: PPN 858586 H#0 / SECURITY DESC / PAYT REASON

For Further Credit Account Numbers Listed Below:

 

NOTE AMOUNT

    

LINCOLN ACCOUNT NAME

   CUSTODY
NUMBER   $ 9,000,000       The Lincoln National Life Insurance Company - Seg 66
     215733    $ 6,000,000       The Lincoln National Life Insurance Company -
Seg 65      215732    $ 5,000,000       The Lincoln National Life Insurance
Company - Seg 46      215726    $ 5,000,000       The Lincoln National Life
Insurance Company - Seg 76      215736   

Notices

All notices of payments on or in respect of the Notes and written confirmation
of each such payment to be addressed to:

Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, Pennsylvania 19103

Attention: Fixed Income Private Placements

Private Placement Fax: (215) 255-1654

 

A-9



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

With notices of PAYMENT ONLY:

Lincoln Financial Group

1300 South Clinton Street, 5C-00

Fort Wayne, Indiana 46802

Attention: K. Estep — Investment Accounting

Investment Accounting Fax: (260) 455-2622

and

The Bank of New York Mellon

P. O. Box 19266

Newark, New Jersey 07195

Attention: Private Placement P&I Department

Reference: Acct Name/PPN 858586 H#0

All other notices and communications to be addressed as first provided above.

Physical Delivery

The Bank of New York Mellon

Attn: Free Receive Department

Contact Person: Anthony Saviano, Dept. Manager (Telephone 212-635-6764)

One Wall Street, 3rd Floor

New York, NY 10286

(in cover letter reference note amt, acct name, and bank acct #)

Please fax copy of cover letter to:

Karen Costa – The Bank of New York Mellon - Fax #: (315) 414-5017

 

With a copy to:    Deborah Hayes    Lincoln Financial Group    100 North Greene
Street    Greensboro, NC 27401    Deborah.Hayes@lfg.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 35-0472300

 

A-10



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA    $
16,000,000   

7 Hanover Square

  

New York, NY 10004-2616

  

Attn: Brian Keating

  

Investment Department 9-A

  

Fax: (212) 919-2658

  

Email: brian_keating@glic.com

  

Payments

All payments on or in respect of the Notes shall be made by wire transfer to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life, PPN 858586 H#0, Stepan Company

Notices

All notices and communications with respect to payments and written confirmation
of each such payment, to be addressed as first provided above.

Physical Delivery of Notes

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G05978, Guardian Life

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5123390

 

A-11



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED   THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.    $
2,000,000   

c/o The Guardian Life Insurance Company of America

  

7 Hanover Square

  

New York, NY 10004-2616

  

Attn: Brian Keating

  

Investment Department 9-A

  

Fax: (212) 919-2658

  

Email: brian_keating@glic.com

  

Payments

All payments on or in respect of the Notes shall be made by wire transfer to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G01713, GIAC Fixed Payout, PPN 858586 H#0, Stepan Company

Notices

All notices and communications with respect to payments and written confirmation
of each such payment, to be addressed as first provided above.

Physical Delivery of Notes

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G01713, GIAC Fixed Payout

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-2656036

 

A-12



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

AXA EQUITABLE LIFE INSURANCE COMPANY

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Lynn Garofalo

Telephone Number: (212) 314-2043

   $ 7,000,000   

Payments

All payments shall be made by wire transfer of immediately available funds to:

The Chase Manhattan Bank, N.A.

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: 021-000021

Bank Account: 037-2-413336

Custody Account: G04657

Face Amount of $7,000,000.00

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

Notices

All notices of payments and written confirmations of wire transfers should be
sent to:

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the America

37th Floor

New York, New York 10105

Attention: Cosmo Valente [Telephone #: (212) 969-6384]

Address for all other communications:

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Jeff Hughes

AllianceBernstein LP

Telephone #: (212) 823-2744

 

A-13



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Physical Delivery of Notes

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Lynn Garofalo

Telephone Number: (212) 314-2043

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5570651

 

A-14



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

AXA EQUITABLE LIFE INSURANCE COMPANY

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Lynn Garofalo

Telephone Number: (212) 314-2043

   $ 2,000,000   

Payments

All payments shall be made by wire transfer of immediately available funds to:

The Chase Manhattan Bank, N.A.

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: 021-000021

Bank Account: 910-2-785251

Custody Account: G07126

Face Amount of $2,000,000.00

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

Notices

All notices of payments and written confirmations of wire transfers should be
sent to:

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the America

37th Floor

New York, New York 10105

Attention: Cosmo Valente [Telephone #: (212) 969-6384]

Address for all other communications:

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Jeff Hughes

AllianceBernstein LP

Telephone #: (212) 823-2744

 

A-15



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Physical Delivery of Notes

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Lynn Garofalo

Telephone Number: (212) 314-2043

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5570651

 

A-16



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY

c/o AllianceBernstein LP

1345 Avenue of the Americas

New York, NY 10105

Attention: Angel Salazar/Cosmo Valente, Insurance Operations

Telephone Number 212-969-2491 or 212-969-6384

   $ 1,000,000   

Payments

All payments shall be made by wire transfer of immediately available funds to:

JP Morgan/Chase

ABA No. 021-000021

For credit to the Private Income Processing Group

Account Number: 900-9000-200

Account:

Horizon Blue Cross Blue Shield of New Jersey-P60748

Par Value: $1,000,000.00

Each wire shall show the name of the Company, the Private Placement number, the
due date of the payment being made and , if such payment is a final payment.

Notices of Payments and Written Confirmations:

All notices of payments and written confirmations of wire transfers should be
sent to:

JP Morgan Chase Manhattan Bank

14201 N. Dallas Parkway

13th Floor

Dallas, Texas 75254-2917

Fax: 469-477-1904

Second Copy of Payments and Written Confirmations:

Horizon Blue Cross Blue Shield of New Jersey

c/o AllianceBernstein LP

1345 Avenue of the Americas

New York, NY 10105

Attention: Mei Wong / Mike Maher

Telephone: 212-969-2112 / 212-823-2873

Fax: 212-969-6298

 

A-17



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

Third Copy of Payments and Written Confirmations:

Horizon Blue Cross Blue Shield of New Jersey

Three Penn Plaza

PP-15K

Newark, NJ 07105-2200

Attention: Susan McCarthy-Manager Cash & Investments

Phone: 973-466-8568 or 973-466-4375

Fax: 973-466-8461

Physical Delivery of Notes

AllianceBernstein LP

1345 Avenue of the Americas

New York, NY 10105

Attention: Angel Salazar/Cosmo Valente, Insurance Operations

Telephone Number 212-969-2491 or 212-969-6384

Name of Nominee in which Notes are to be issued: CUDD & Co.

Taxpayer I.D. Number: 22-0999690

 

A-18



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

NAME OF AND ADDRESS OF PURCHASER    PRINCIPAL AMOUNT OF
NOTES TO BE  PURCHASED  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

   $ 7,000,000   

Payments

All payments shall be made by wire transfer as follows:

The Bank of New York Mellon

ABA No.: 021-000-018

BNF Account No.: IOC566

Further Credit To: Great-West Life/Acct No. 640935

 

Reference:    1) security description (including PPN)    2) allocation of
payment between principal and interest    3) confirmation of principal balance

Notices And Communications

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: (303) 737-6193

Physical Delivery of Notes

The Bank of New York Mellon

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn: Receive/Deliver Dept (Great-West Life/Acct No. 640935)

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 84-0467907

 

A-19



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Bank Credit Agreement” means the Credit Agreement dated as of September 20,
2012 by and among the Company, JPMorgan Chase Bank, N.A., as administrative
agent, and the other financial institutions party thereto, as amended, restated,
joined, supplemented or otherwise modified from time to time, and any renewals,
extensions or, refinancings replacements thereof, which constitute the primary
bank credit facility of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3 hereof.

“Closing Date” is the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Stepan Company, a Delaware corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Adjusted Tangible Net Worth” shall mean the sum of the amounts set
forth on the consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP and as of any date selected by the Company not
more than 45 days prior to the taking of any action for the purpose of which the
determination is being made, which appears as (a) the par or stated value of all
outstanding stock, (b) capital, paid-in and earned surplus and (c) long term
deferred tax liabilities, less the sum of (i) any surplus resulting from any
write-up of assets, (ii) good will, including any amounts (however designated on
such balance sheet) representing the cost of acquisitions of Subsidiaries in
excess of underlying tangible assets, unless an appraisal of such assets made by
a reputable firm of appraisers at the time of acquisition shall indicate
sufficient value to cover such excess, (iii) any amounts by which Investments in
Persons appearing on the asset side of the balance sheet exceed the lesser of
cost or the proportionate share of such corporation in the book value of the
assets of such Persons, provided that such book value shall be reduced by any
amounts representing restrictions on the payment of dividends by such Persons
pursuant to any law, charter provisions, mortgage or indenture or, in lieu of
the foregoing, any Investment may be carried at its market value if the
securities representing such Investment are publicly traded, (iv) patents,
trademarks, copyrights, leasehold improvements not recoverable at the expiration
of a lease and deferred charges (including, but not limited to, unamortized debt
discount and expense, organization expenses, experimental and development
expenses, but excluding prepaid expenses), (v) any amounts at which shares of
capital stock of the Company appear on the asset side of such balance sheet,
(vi) any amount of Debt not included on the liability side of such balance sheet
and (vii) other comprehensive income or expense (as defined by GAAP), to the
extent included in subclause (a), (b) or (c) above.

“Consolidated Debt” means as of any date of determination the total amount of
all Debt of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, plus, to the extent deducted in computing such Consolidated Net Income
and without duplication, (a) Consolidated Interest Expense for such period,
(b) income tax expense for such period, and (c) other non cash charges
(including, without limitation, deferred compensation expense, stock option
expense and share-based compensation expense) for such period, all determined on
a consolidated basis in accordance with GAAP.

 

B-2



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Restricted Subsidiaries deducted in the
calculation of Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Company and its Restricted Subsidiaries, as defined according to GAAP.

“Consolidated Tangible Net Worth” shall mean the sum of the amounts set forth on
the consolidated balance sheet of the Company and its Restricted Subsidiaries,
prepared in accordance with GAAP and as of any date selected by the Company not
more than 45 days prior to the taking of any action for the purpose of which the
determination is being made, which appears as (a) the par or stated value of all
outstanding stock, (b) capital, paid-in and earned surplus and (c) long term
deferred tax liabilities, less the sum of (i) any surplus resulting from any
write-up of assets, (ii) good will, including any amounts (however designated on
such balance sheet) representing the cost of acquisitions of Restricted
Subsidiaries in excess of underlying tangible assets, unless an appraisal of
such assets made by a reputable firm of appraisers at the time of acquisition
shall indicate sufficient value to cover such excess, (iii) any amounts by which
Investments in persons appearing on the asset side of such balance sheet exceed
the lesser of cost or the proportionate share of such corporation in the book
value of the assets of such persons, provided that such book value shall be
reduced by any amounts representing restrictions on the payment of dividends by
such persons pursuant to any law, charter provision, mortgage or indenture or,
in lieu of the foregoing, any Investment may be carried at its market value if
the securities representing such Investment are publicly traded, (iv) patents,
trademarks, copyrights, leasehold improvements not recoverable at the expiration
of a lease and deferred charges (including, but not limited to, unamortized debt
discount and expense, organization expenses, experimental and development
expenses, but excluding prepaid expenses), (v) any amounts at which shares of
capital stock of the Company appear on the asset side of such balance sheet,
(vi) any amount of Debt not included on the liability side of such balance sheet
and (vii) other comprehensive income or expense (as defined by GAAP), to the
extent included in subclause (a), (b) or (c) above.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of
(i) Consolidated Net Worth and (ii) Consolidated Debt.

 

B-3



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) its liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Debt Agreement” with respect to any Person means any note, note agreement, loan
agreement or other similar agreement or instrument that evidences Debt of such
Person.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes.

“Disclosure Documents” is defined in Section 5.3.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

B-4



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Restricted Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of the Company or any Restricted Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

B-5



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

 

B-6



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) at least $2,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.

“Lease Rentals” shall mean, for any period, the aggregate amount of fixed rental
or operating lease expense payable by the Company and its Restricted
Subsidiaries with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined in accordance with GAAP.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, (c) the
ability of any Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty or (d) the validity or enforceability of this Agreement, the
Notes or the Subsidiary Guaranty.

“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (i) 5% of the consolidated assets
of the Company and its Restricted Subsidiaries or (ii) 5% of consolidated
revenue of the Company and its Restricted Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

 

B-7



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or a
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Debt of Subsidiaries (including all
Guaranties of Debt but excluding (x) Debt owing to the Company or any other
Subsidiary, (y) Debt outstanding at the time such Person became a Subsidiary,
provided that such Debt shall have not been incurred in contemplation of such
Person becoming a Subsidiary, and (z) all Debt of Subsidiary Guarantors, and
(ii) all Debt of the Company and its Subsidiaries secured by Liens other than
Debt secured by Liens permitted by subparagraphs (a) through (i), inclusive, of
Section 10.5 (including for purposes of such subparagraphs, Debt secured by
Liens on assets of Unrestricted Subsidiaries in the same manner as Liens are
permitted on the assets of Restricted Subsidiaries in such subparagraphs, except
that, solely for purposes of this definition of Priority Debt, subparagraph
(f) of Section 10.5 shall be read as permitting only Liens existing as of the
Closing Date and reflected in Schedule 10.5 with respect to Unrestricted
Subsidiaries).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

 

B-8



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(e).

“Receivables Facility Counterpart Counterparty” is defined in Section 10.6.

“Receivables Purchase Agreement” is defined in Section 10.6.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates and any Notes held by parties who are
contractually required to abstain from voting with respect to matters affecting
the holders of the Notes).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Subsidiary” means any Subsidiary in which: (i) at least a majority
of the voting securities are owned by the Company and/or one or more Restricted
Subsidiaries and (ii) the Company has not designated an Unrestricted Subsidiary
by notice in writing given to the holders of the Notes.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

 

B-9



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary which is party to a Subsidiary
Guaranty.

“Subsidiary Guaranty” is defined in Section 2.2 of this Agreement.

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Unfunded Liabilities” means (i) in the case of Plans (other than Multiemployer
Plans) the amount (if any) by which the present value of all vested
nonforfeitable benefits under such Plan exceeds the fair market value of all
Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plan, and (ii) in the case of Multiemployer
Plans, the withdrawal liability of the Company and Subsidiaries. The interest
rate for computing the present value of all vested nonforfeitable benefits shall
be the Valuation Liability Interest Rate, as indicated on Form 5500 Schedule B
for such Plan. For purposes of this defined term ‘Unfunded Liabilities’ only,
the term ‘Plan’ means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Company or any Subsidiary may have any
liability.

“Unrestricted Subsidiary” means any Subsidiary so designated by the Company.

 

B-10



--------------------------------------------------------------------------------

STEPAN COMPANY    NOTE PURCHASE AGREEMENT

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

B-11



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

SUBSIDIARIES OF THE COMPANY

 

CORPORATE NAME

   JURISDICTION
OF  INCORPORATION
OR FORMATION    PERCENTAGE  OF
SHARES HELD OR
BENEFICIALLY
OWNED     RESTRICTED
SUBSIDIARY
(Y/N)

Stepan Holdings, LLC

   United States      100 %    Y

Stepan Canada Inc.

   Canada      100 %    Y

Stepan Specialty Products, LLC

   United States      100 %    Y

Stepan Specialty Products B.V.

   Netherlands      100 %    Y

Stepan Asia PTE. LTD.

   Singapore      100 %    Y

Stepan Europe S.A.S.

   France      100 %    N

Stepan UK Limited

   England and Wales      100 %    N

Stepan Deutschland GmbH

   Germany      100 %    N

Stepan Polska Sp. z o. o.

   Poland      100 %    N

Stepan Mexico, S.A. de C.V.

   Mexico      100 %    N

Stepan Quimica Ltda.

   Brazil      100 %    N

Stepan Colombia S.A.S.

   Colombia      100 %    N

Stepan Philippines, Inc.

   Philippines      100 %    N

Stepan Philippines Quaternaries, Inc.

   Philippines      100 %    N

Stepan India (Private) Limited

   India      100 %    N

Stepan Chemical (Nanjing) Co., Ltd.

   China      100 %    N

Nanjing Stepan Jinling Chemical LLC. (Joint Venture)

   China      80 %    N

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

AFFILIATES OF THE COMPANY

 

CORPORATE NAME

   JURISDICTION
OF  INCORPORATION
OR FORMATION    PERCENTAGE  OF
SHARES HELD OR
BENEFICIALLY OWNED  

Tiorco, LLC (Joint Venture)

   United States      50 % 

As of the Closing Date, the Company’s directors are Michael R. Boyce, Randall S.
Dearth, Joaquin Delgado, Gregory E. Lawton, F. Quinn Stepan, F. Quinn Stepan,
Jr., and Edward J. Wehmer.

As of the Closing Date, the Company’s senior officers are F. Quinn Stepan, F.
Quinn Stepan, Jr., James E. Hurlbutt, Scott C. Mason, Frank Pacholec, Greg
Servatius, John V. Venegoni, Robert J. Wood, H. Edward Wynn and Kathleen O.
Sherlock.

 

5.4-2



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

1. Financials for the quarterly period ended March 31, 2013.

 

2. Financials for the fiscal year ended December 31, 2008, December 31,
2009, December 31, 2010, December 31, 2011 and December 31, 2012.

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

LITIGATION

None.

 

SCHEDULE 5.8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

LICENSES, PERMITS, ETC.

None.

 

SCHEDULE 5.11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING DEBT

Indebtedness of the Company and its Restricted Subsidiaries on May 31, 2013

 

OBLIGOR

  

CREDITOR

   DESCRIPTION  OF
INDEBTEDNESS
(INCLUDING
INTEREST RATE)    COLLATERAL
(IF ANY)    MATURITY    OUTSTANDING
PRINCIPAL
AMOUNT
(000’S)  

Stepan Company

   JPMorgan Chase Bank, N.A. (as Agent)    Credit
Agreement
(various rates)    None    2017    $ 60,000   

Stepan Company

   The Northwestern Mutual Life Insurance Company    6.86% Notes    None    2015
   $ 8,571   

Stepan Company

   The Northwestern Mutual Life Insurance Company for its Group Annuity   
6.86% Notes    None    2015    $ 429   

Stepan Company

   Thrivent Financial for Lutherans    6.86% Notes    None    2015    $ 1,285   

Stepan Company

   The Mutual Life Insurance Company of New York    6.86% Notes    None    2015
   $ 1,285   

Stepan Company

   Prudential Investment Management    6.86% Notes    None    2015    $ 1,285   

Stepan Company

   Alliance Capital    5.69% Notes    None    2018    $ 17,143   

Stepan Company

   CIGNA    5.69% Notes    None    2018    $ 17,143   

Stepan Company

   Prudential Investment Management    5.88% Notes    None    2022    $ 20,000
  

Stepan Company

   AXA/Alliance Capital    5.88% Notes    None    2022    $ 10,000   

Stepan Company

   CIGNA    5.88% Notes    None    2022    $ 10,000   

Stepan Company

   Prudential Investment Management    4.86% Notes    None    2023    $ 22,500
  

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

OBLIGOR

  

CREDITOR

   DESCRIPTION  OF
INDEBTEDNESS
(INCLUDING
INTEREST RATE)    COLLATERAL
(IF ANY)    MATURITY    OUTSTANDING
PRINCIPAL
AMOUNT
(000’S)  

Stepan Company

   New York Life Insurance and Annuity Corporation    4.86% Notes    None   
2023    $ 10,600   

Stepan Company

   New York Life Insurance Company    4.86% Notes    None    2023    $ 9,400   

Stepan Company

   Mutual of Omaha Insurance Company    4.86% Notes    None    2023    $ 15,000
  

Stepan Company

   RGA Reinsurance Company    4.86% Notes    None    2023    $ 7,500   

 

5.15-2



--------------------------------------------------------------------------------

EXISTING LIENS

Debt of Foreign Subsidiaries Secured by Liens as of May 31, 2013

 

OBLIGOR

  

CREDITOR

   DESCRIPTION
OF
INDEBTEDNESS    SECURITY    MATURITY    OUTSTANDING
PRINCIPAL
AMOUNT
(000’S)  

Stepan Europe S.A.S.

   CIC    Short-Term
Credit Line    Accounts
Receivable    2016    $ 4,551   

Stepan Europe S.A.S.

   LCL    Term Loan    General
Intangibles    2015    $ 2,925   

Stepan UK Limited

   HSBC    Short-Term
Credit Line    Accounts
Receivable    2013    $ 0   

Stepan Quimica Ltda.

   Banco Itau    Short-Term
Credit Line    Accounts
Receivable    2013    $ 0   

 

SCHEDULE 10.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[FORM OF NOTE]

STEPAN COMPANY

3.86% SENIOR NOTE DUE JUNE 27, 2025

 

No. [            ]    June 27, 2013 $[            ]    PPN 858586 H#0

FOR VALUE RECEIVED, the undersigned, STEPAN COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] Dollars (or so much thereof
as shall not have been prepaid) on June 27, 2025 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 3.86% per annum from the date
hereof, payable semiannually, on the 27th day of June and December in each year,
commencing with the June 27 or December 27 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
equal to 5.86%, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 27, 2013 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

The Company will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

STEPAN COMPANY By  

 

  Name:  

 

  Title:  

 

 

E-1-2



--------------------------------------------------------------------------------

FORM OF SUBSIDIARY GUARANTY

 

EXHIBIT 2.2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF GENERAL COUNSEL

TO THE COMPANY

The closing opinion of H. Edward Wynn, Esq., General Counsel of the Company,
which is called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the Closing Date and addressed to the Purchasers, shall be satisfactory in
scope and form to each Purchaser and shall be to the effect that:

1. The Company has the corporate power and authority to own, pledge and operate
its properties, to lease any properties it operates under lease, to conduct its
business as presently conducted and to execute and deliver the Note Agreement
and the Notes and to perform its respective obligations thereunder.

2. Assuming the proceeds of the Notes are used solely for the purposes set forth
in the Note Agreement, neither the execution and delivery by the Company of the
Note Agreement, nor the issue and sale of the Notes, nor the performance by the
Company of its respective obligations thereunder: (i) results in the breach of,
or constitutes a default under, any material indenture, mortgage, deed of trust,
lease or sublease agreement to which the Company is a party or by which it or
any of its properties is bound; (ii) results in the creation or imposition of
any lien upon any of the property of the Company under any indenture, mortgage
or other agreement described in clause (i) above; or (iii) requires the consent
or approval of, or any filing or registration with, any governmental body,
agency or authority other than those which have been obtained.

3. There are no actions, suits, or proceedings pending or, to the knowledge of
such counsel after due inquiry, threatened against the Company or any of its
assets and properties that questions or may affect the validity of any action to
be taken by the Company pursuant to the Note Agreement or the Notes, or that
seeks to restrain the Company from carrying out the transactions contemplated
therein or the Company’s obligations thereunder.

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

The closing opinion of Jones Day, special counsel to the Company, which is
called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
Closing Date and addressed to the Purchasers, shall be satisfactory in scope and
form to each Purchaser and shall be to the effect that:

1. The Company is a corporation validly existing and in good standing under the
laws of Delaware. The Company is duly qualified and in good standing as a
foreign corporation authorized to do business in Illinois.

2. The issuance and sale of the Notes and the execution, delivery and
performance of the Note Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and the Note Agreement
and the Notes have been executed and delivered and constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms.

3. Assuming the proceeds of the Notes are used solely for the purposes set forth
in the Note Agreement, neither the execution and delivery by the Company of the
Note Agreement or the Notes, nor the performance by the Company of its
obligations thereunder: (i) violates any provision of the Company’s certificate
of incorporation or bylaws; or (ii) violates any law or regulation (including
any applicable order or decree of any court or governmental instrumentality
known to us) applicable to the Company which in our experience is typically
applicable to transactions of the type contemplated by the Note Agreement
(except we express no opinion as to any law which might be violated by any
misrepresentation or omission or a fraudulent act).

4. The Company is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or, to our
knowledge, controlled by such a company.

5. Assuming the offer, issue, sale and delivery of the Notes occurs in the
manner and under the circumstances contemplated by the Note Agreement, the
issuance and sale of the Notes do not, under existing law, require the
registration of the Notes under the Securities Act of 1933, as amended.

6. The issuance of the Notes and the use of the proceeds of sale of the Notes in
accordance with the provisions of, and as contemplated by, the Note Agreement
(including the representations and warranties set forth in the Note Agreement)
do not violate or conflict with Regulations T, U or X of the Board of Governors
of the Federal Reserve System

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

The opinion of Jones Day, shall cover such other matters relating to the sale of
the Notes as each Purchaser may reasonably request and successors and assigns of
the Purchasers shall be entitled to rely on such opinion. With respect to
matters of fact on which such opinion is based, such counsel shall be entitled
to rely on appropriate certificates of public officials and other officers of
the Company.

 

E-4.4(b)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

[Provided on a case by case basis]

 

EXHIBIT 4.4(c)

(to Note Purchase Agreement)